                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUFEMIO JIMENEZ NUNEZ,                 :
    Plaintiff,                         :
                                       :
              v.                       :     Case No. 2:21-cv-0995-JDW
                                       :
KEVIN PISTRO,                          :
    Defendant.                         :

                                 MEMORANDUM

       Eufemio Jimenez Nunez, a pretrial detainee incarcerated at FDC-Philadelphia

(“FDCP”), filed this civil action against Warden Kevin Pistro based on the conditions

at the facility. Mr. Nunez seeks to proceed in forma pauperis. For the following

reasons, the Court will grant Mr. Nunez leave to proceed in forma pauperis and

dismiss his Complaint with leave to amend.

I.     FACTUAL ALLEGATIONS

       Mr. Nunez has been incarcerated at FDCP since February 28, 2020. He had

COVID-19 from October 30, 2020, until November 24, 2020. He blames his infection

on “the negligences of the staff” at FDCP. (ECF No. 1 at 2.) Mr. Nunez appears to

allege that he remained in danger after his infection because ten other inmates in

the unit tested positive for COVID-19 but were not removed from the unit. He also

alleges that he was not given a second COVID-19 test after he was “clear” from the

virus. (Id. at 3.)

       Two weeks later, Mr. Nunez again contracted COVID-19, and he suffered from

pain, headache, fever, chills, and body aches. He received Tylenol as treatment.
During this time, prison authorities kept him locked down for twenty-four hours, and

every other day he received fifteen minutes for showers and fifteen minutes for phone

calls when the phone was working. He also alleges that on the days he was locked

down “for the coronavirus,” he received peanut butter and jelly on bread for three

meals a day on Friday, Saturday and Sunday, which he describes as cruel and

unusual punishment. (Id.)

      Based on those allegations, Mr. Nunez brings claims against Warden Pistro

under the Federal Tort Claims Act and for violating his constitutional rights. He

seeks $ 10 million for pain and suffering and contends that he is still in danger of

contracting COVID-19 due to the staff’s negligence.         Before the Court had an

opportunity to address Mr. Nunez’s Complaint, he filed a document titled “Motion to

file a [sic] Amended.” In an Order dated April 13, 2021, the Court noted that the

motion was unclear, but the Court gave him leave to file an amended complaint by

May 12, 2021. The Court informed Mr. Nunez that he did not have to file an amended

complaint and that, if he failed to do so, the Court would assume he did not intend to

file one. The Court also directed Mr. Nunez to file a motion to proceed in forma

pauperis if he sought to be excused from prepayment of the fees for this civil action,

which he did. Mr. Nunez did not file an amended complaint, so the Court will address

the initial Complaint as the governing pleading.

II.   STANDARD OF REVIEW

      A plaintiff seeking leave to proceed in forma pauperis must establish that he

is unable to pay for the costs of his suit. See Walker v. People Express Airlines, Inc.,



                                           2
886 F.2d 598, 601 (3d Cir. 1989). Where, as here, a court grants a plaintiff leave to

proceed in forma pauperis, the Court must determine whether the Complaint states

a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). That inquiry

requires the Court to apply the standard for a motion to dismiss under Fed. R. Civ.

P. 12(b)(6). Under that standard, the Court must take all well-pleaded allegations as

true, interpret them in the light most favorable to the plaintiff, and draw all

inferences in his favor. See McTernan v. City of York, 577 F.3d 521, 526 (3d Cir.

2009).     Because Mr. Nunez is proceeding pro se, the Court must construe his

pleadings liberally. See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.     DISCUSSION

         A.   Leave To Proceed In Forma Pauperis

         Mr. Nunez has completed the form provided on the Court’s website for

applications to proceed in forma pauperis; he has attested under penalty of perjury

that he cannot afford to pay the filing fees; and he has provided a copy of his Prisoner

Trust Fund account statement. That information demonstrates that Mr. Nunez lacks

the income or assets to pay the required filing fees. The Court will grant him lave to

proceed in forma pauperis, though he will still have to pay the filing fee in

installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. §

1915(b).




                                           3
      B.     Plausibility Of Complaint

             1.     Bivens Claims

      Although Mr. Nunez references 42 U.S.C. § 1983 in his Complaint, that statute

only applies to state and local officials, not to a federal official like Warden Pistro.

The Court therefore construes the Complaint to assert claims under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 389 (1971).

The Court understands Mr. Nunez to be raising Bivens claims against Warden Pistro

for violation of Mr. Nunez’s Fifth Amendment due process rights based on the fact

that Mr. Nunez contracted COVID-19 and the related conditions in which he was

confined.

      Since Bivens was decided in 1971, the Supreme Court “has repeatedly refused

to extend Bivens actions beyond the specific clauses of the specific amendments [of

the Constitution] for which a cause of action has already been implied, or even to

other classes of defendants facing liability under those same clauses.” Vanderklok v.

United States, 868 F.3d 189, 200 (3d Cir. 2017). The Supreme Court has recognized

an implied private action against federal officials in only three cases: (1) Bivens itself

— “a claim against FBI agents for handcuffing a man in his own home without a

warrant” under the Fourth Amendment; (2) “a claim against a Congressman for firing

his female secretary” under the Fifth Amendment, Davis v. Passman, 442 U.S. 228

(1979); and (3) “a claim against prison officials for failure to treat an inmate’s asthma”

under the Eighth Amendment, Carlson v. Green, 446 U.S. 14 (1980).                Because

expanding Bivens is “a ‘disfavored’ judicial activity,” see Ziglar v. Abbasi, 137 S. Ct.



                                            4
1843, 1857 (2017), a court must undertake a “rigorous inquiry . . . before implying

a Bivens cause of action in a new context or against a new category of

defendants.” Vanderklok, 868 F.3d at 200; see also Mammana v. Barben, No. 20-

2364, 2021 WL 2026847, at *2 (3d Cir. May 21, 2021) ( “while Bivens claims are

disfavored, they do not automatically fail”).     That inquiry involves determining

whether the case presents a new context for a Bivens claim and, if so, asking whether

“special factors counsel hesitation in expanding Bivens.” Mack v. Yost, 968 F.3d 311,

320 (3d Cir. 2020); see also Abbasi, 137 S. Ct. at 1857-58.

      The Court need not decide whether a prisoner can assert a Bivens claim

relating to conditions of confinement. Even assuming Mr. Nunez had such a claim

available to him, he has not stated a plausible claim against Warden Pistro because

he has not alleged that Warden Pistro, himself, did anything wrong. “[V]icarious

liability is inapplicable to Bivens and § 1983 suits.” Iqbal, 556 U.S. at 676. As a

result, a plaintiff must “plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Id. Although Mr.

Nunez names Warden Pistro as the Defendant in this case, he makes no allegation

about Warden Pistro’s individual actions. Nor has Mr. Nunez pled facts to support a

claim of supervisory liability on Warden Pistro’s part, even assuming Bivens allows

for such a claim.

          2. FTCA Claims

      The FTCA waives the sovereign immunity of the United States for torts of

federal employees acting within the scope of their employment “under circumstances



                                           5
where the United States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred.” 28 U.S.C.

§ 1346(b)(1); see also 28 U.S.C. § 2674 (providing that, for tort claims, the United

States shall be liable “in the same manner and to the same extent as a private

individual under like circumstances”); Sosa v. Alvarez-Machain, 542 U.S. 692, 700

(2004) (stating that “[t]he FTCA ‘was designed primarily to remove the sovereign

immunity of the United States from suits in tort, with certain specific exceptions, to

render the Defendants liable in tort as a private individual would be under like

circumstances.’” (quoting Richards v. United States, 369 U.S. 1, 6 (1962))). The

United States is the only proper defendant in an FTCA action. See CNA v. United

States, 535 F.3d 132, 138 n.2 (3d Cir. 2008).

      A plaintiff must exhaust administrative remedies as a prerequisite to filing a

lawsuit under the FTCA. See 28 U.S.C. § 2675(a). In other words, “[n]o claim can be

brought under the FTCA unless the plaintiff first presents the claim to the

appropriate federal agency and the agency renders a final decision on the claim.”

Shelton v. Bledsoe, 775 F.3d 554, 569 (3d Cir. 2015); see also Burrell v. Loungo, 750

F. App’x 149, 154 (3d Cir. 2018) (stating that “[u]nder 28 U.S.C. § 2675(a), a plaintiff

may not bring a claim under the FTCA unless he ‘first presents the claim to the

appropriate federal agency and the agency renders a final decision on the claim.’”)

(quoting Shelton, 775 F.3d at 569). This requirement is “jurisdictional and cannot be

waived.”   Shelton, 775 F.3d at 569.       Therefore, a plaintiff “must . . . plead




                                           6
administrative exhaustion in an FTCA case.” Colbert v. U.S. Postal Serv., 831 F.

Supp. 2d 240, 243 (D.D.C. 2011).

      Mr. Nunez’s FTCA claims fail for two reasons. First, the United States is the

only proper defendant in an FTCA case, but Mr. Nunez has not named the United

States as a Defendant.      Second, it is not clear that Mr. Nunez exhausted

administrative remedies prior to filing his Complaint. See McFadden v. United

States, Civ. A. No. 19-2900, 2021 WL 1088307, at *3 (E.D. Pa. Mar. 22, 2021)

(discussing how to exhaust administrative remedies with the BOP prior to pursuing

a FTCA claim); see also 28 C.F.R. § 543.31. In sum, Mr. Nunez has not named the

proper defendant, nor can the Court determine that Mr. Nunez satisfied the

prerequisites to an FTCA claim.

IV.   CONCLUSION

      The Court will grant Mr. Nunez leave to proceed in forma pauperis and dismiss

his Complaint. The Court will give Mr. Nunez leave to file an amended complaint in

the event he can state a plausible basis for a claim within the Court’s jurisdiction

against an appropriate defendant. Any such amended complaint must take account

of and be consistent with this decision. An appropriate Order follows.

                                       BY THE COURT:

                                       /s/ Joshua D. Wolson
                                       JOSHUA D. WOLSON, J.

June 3, 2021




                                          7
